FILE NO. 2-10156 FILE NO. 811-0560 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) Pre-Effective Amendment No. ( ) Post-Effective Amendment No. 102 (X) REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 54 (X) JOHN HANCOCK INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02210-2805 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number including Area Code (617) 663-4324 ALFRED P. OUELLETTE, ESQ. John Hancock Advisers, LLC 601 Congress Street Boston, Massachusetts 02210-2805 (Name and Address of Agent for Service) It is proposed that this filing will become effective: ( ) immediately upon filing pursuant to paragraph (b) of Rule 485 (x) on April 16, 2007 pursuant to paragraph (b) of Rule 485 ( ) 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ( ) on (date), 2007 pursuant to paragraph (a)(1) of Rule 485 ( ) 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ( ) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Contents JOHN HANCOCK SMALL CAP INTRINSIC VALUE FUND 4 YOUR ACCOUNT Who can buy shares 6 Class NAV shares cost structure 6 Opening an account 6 Transaction policies 6 Dividends and account policies 8 Additional investor services 8 FUND DETAILS Business structure 9 Management biographies 10 FOR MORE INFORMATION BACK COVER Small Cap Intrinsic Value Fund GOAL AND STRATEGY The fund seeks long-term capital appreciation. To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of small-capitalization companies (companies in the capitalization range of the Russell 2000 Value Index, which was $68 million to $3.1 billion as of December 31, 2006). Equity securities include common and preferred stocks and their equivalents. In managing the portfolio, the management team emphasizes a value-oriented bottom-up approach to individual stock selection. With the aid of proprietary financial models, the management team looks for companies that are selling at what appear to be substantial discounts to their long-term intrinsic values. These companies often have identifiable catalysts for growth, such as new products, business reorganizations or mergers. The management team uses fundamental financial analysis of individual companies to identify those with substantial cash flows, reliable revenue streams, strong competitive positions and strong management. The fund may attempt to take advantage of short-term market volatility by investing in corporate restructurings or pending acquisitions. The fund may invest up to 35% of assets in foreign securities. The fund may invest up to 20% of assets in bonds of any maturity rated as low as CC/Ca and their unrated equivalents (bonds below BBB/Baa are considered junk bonds). The fund may make limited use of certain derivatives (investments whose value is based on securities, indexes or currencies). In abnormal circumstances, the fund may temporarily invest extensively in investment-grade short-term securities. In these and other cases, the fund might not achieve its goal. The fund may trade securities actively, which could increase its transaction costs (thus lowering performance) and increase your taxable distributions. PAST PERFORMANCE This graph shows how the funds total return has varied from year to year, while the table shows performance over time (along with a broad-based market index for reference). This information may help provide an indication of the funds risks. The average annual figures reflect sales charges; the year-by-year and index figures do not and would be lower if they did. Since Class NAV shares have no operational history, no annual returns have been provided for Class NAV. Total expenses for Class NAV should be lower than those of Class A shares, since Class NAV shares are not subject to sales charges or 12b-1 fees. All figures assume dividend reinvestment. Past performance before and after taxes does not indicate future results. Class A, total returns Best quarter: Q4 06, 14.82% Worst quarter: Q3 06, 1.77% After-tax returns After-tax returns are shown for Class A shares only and would be different for the other classes. They are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index (reflects no fees or taxes) Russell 2000 Value Index, an unmanaged index which offers investors access to the small-cap segment of the U.S. equity universe. The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. The Russell 2000 includes the smallest 2,000 securities in the Russell 3000. Average annual total returns (including sales charge) for periods ending 12-31-06 Life of 1 year Class A Class A before tax (began 2-28-05) 22.54% 21.81% Class A after tax on distributions 21.65% 19.60% Class A after tax on distributions, with sale 14.69% 17.36% Russell 2000 Value Index 23.48% 16.24% 4 MAIN RISKS The value of your investment will fluctuate in response to stock and bond market movements. The funds management strategy has a significant influence on fund performance. Small-capitalization stocks as a group could fall out of favor with the market, causing the fund to underperform investments that focus on medium- or large-capitalization stocks. Similarly, value stocks could under-perform growth stocks. To the extent that the fund invests in a given industry, its performance will be hurt if that industry performs poorly. In addition, if the managers security selection strategies do not perform as expected, the fund could underperform its peers or lose money. Stocks of smaller companies are more volatile than stocks of larger companies. Many smaller companies have short track records, narrow product lines or niche markets, making them highly vulnerable to isolated business setbacks. Also, since common stocks of smaller companies may not be traded as often as common stocks of larger, more established companies, it may be difficult for the fund to sell its securities at a desirable price. To the extent that the fund makes investments with additional risks, these risks could increase volatility or reduce performance: ■ Certain derivatives could produce disproportionate losses. ■ In a down market, higher-risk securities and derivatives could become harder to value or to sell at a fair price. ■ Foreign investments carry additional risks, including potentially unfavorable currency exchange rates, inadequate or inaccurate financial information and social or political instability. ■ Any bonds held by the fund could be downgraded in credit quality or go into default. Bond prices generally fall when interest rates rise and longer-maturity bonds will increase volatility. Junk bond prices can fall on bad news about the economy, an industry or a company. Investments in the fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You could lose money by investing in this fund. YOUR EXPENSES Operating expenses are paid from the funds assets and, therefore, are paid by shareholders indirectly. The figures below show estimated annual operating expenses. Actual expenses may be greater or less. Annual operating expenses Management fee 0.90% Other expenses 0.25% Total fund operating expenses 1.15% Contractual expense reimbursement (at least until 4-30-08) 0.00% Net annual operating expenses 1.15% The hypothetical example below shows what your expenses would be after the expense reimbursement (April 30, 2008) if you invested $10,000 over the time frames indicated, assuming you reinvested all distributions and that the average annual return was 5%. The example is for comparison only, and does not represent the funds actual expenses and returns, either past or future. Expenses Year 1 Year 3 Year 5 Year 10 Class NAV $117 $365 $633 $1,398 SUBADVISER MFC Global Investment Management (U.S.), LLC (formerly known as Sovereign Asset Management LLC) Responsible for day-to-day investment management A subsidiary of John Hancock Financial Services, Inc. Founded in 1992 Supervised by the adviser PORTFOLIO MANAGERS Timothy E. Keefe, CFA Managed fund since it began in 2005 Timothy M. Malloy Managed fund since it began in 2005 Managers share investment strategy decisions See page 10 for the management biographies. F U N D C O D E S Class NAV Ticker  CUSIP 409902350 Newspaper  SEC number 811-0560 5 Your account WHO CAN BUY SHARES Class NAV shares are available to certain types of investors, as noted below: ■ Class NAV shares are sold to certain affiliated funds, each of which is a fund of funds that invests in various other funds of JHF II and JHF III. Class NAV shares are also sold to certain institutional investors. CLASS NAV SHARES COST STRUCTURE ■ No sales charges ■ No distribution and service (12b-1) fees Other share classes of the fund, which have their own expense structure, may be offered in separate prospectuses. Your broker-dealer or agent may charge you a fee to effect transactions in fund shares. OPENING AN ACCOUNT 1 Read this prospectus carefully. 2 Determine if you are eligible, referring to WHO CAN BUY SHARES . 3 Permitted entities generally may open an account and purchase Class NAV shares, as the case may be, by contacting any broker, dealer, or other financial service firm authorized to sell Class NAV shares of the fund. There is no minimum initial investment for Class NAV shares. TRANSACTION POLICIES Valuation of shares The net asset value (NAV) per share for the fund and class is determined each business day at the close of regular trading on the New York Stock Exchange (typically 4 P
